Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application filed on 01/15/2020.
             Claims 1-20 are pending.

Drawings
The drawings filed on 01/15/2020 are accepted.	

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The Claim recites the language of “system comprising: at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising: monitoring a first set of operating systems configured for one or more server virtual machines, a first quantity of the first set of operating systems, a second set of operating systems configured for one or more desktop virtual machines, and a second quantity of the second set of operating systems, the first set of operating systems having a first workload, and the second set of operating systems having a second workload; determining a total workload for the first set of operating systems and the second set of operating systems based on the first workload, the first quantity, the second workload, and the second quantity; and initiating, based on at least the determined total workload satisfying a threshold, an adjustment of a database, the adjustment to enable the database to accommodate the determined total workload for the first and the second sets of operating systems”
Claim 1 recites the limitation of “monitoring a first set of operating systems configured for one or more server virtual machines, a first quantity of the first set of operating systems, a second set of operating systems configured for one or more desktop virtual machines, and a second quantity of the second set of operating systems, the first set of operating systems having a first workload, and the second set of operating systems having a second workload”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, “monitoring” in the context of this claim encompasses the user manually tracking the workload.  Similarly, the limitation of determining a total workload for the first set of operating systems and the second set of operating systems based on the first workload, the first quantity, the second workload, and the second quantity, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “determining” in the context of this claim encompasses the user to determine the number of workload.   Also Similarly, initiating, based on at least the determined total workload satisfying a threshold, an adjustment of a database, the adjustment to enable the database to accommodate the determined total workload for the first and the second sets of operating systems, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “initiating” in the context of this claim encompasses the user manually perform an action to adjusting the workload.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using one or more storage device to perform the monitoring, determining, initiating steps.  The processor and memory units in those steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of returning the workload/ work performance) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to monitoring, determining, initiating steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 2 recites “wherein the one or more server virtual machines are accessed by the one or more desktop virtual machines”. The claim language provides only further access request which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
	Claim 3 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 3 recites “determining a first result of multiplying the first workload by the first quantity; and determining a second result of multiplying the second workload by the first quantity”. The claim language provides only further determining the work result which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 4 is dependent on independent claim 3 and includes all the limitations of claims 3 and 1. Claim 4 recites “adding the first result and the second result to determine the total workload, the total workload indicative of an anticipated workload of the first set of operating systems and the second set of operating systems”. The claim language provides only further adding information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 5 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 5 recites “wherein the first workload indicates at least one of a first memory amount, at the database, configured for the first set of operating systems and a first storage amount, at the database, configured for the first set of operating systems, and wherein the second workload indicates at least a second memory amount, at the database, configured for the second set of operating systems and a second storage amount, at the database, configured for the second set of operating systems”. The claim language provides only further configure workload which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements 

Claim 6 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 6 recites “wherein the adjustment includes at least one of an amount of memory to be edited at the database, an amount of storage to be edited at the database, and data to be edited at the database”. The claim language provides only further adjustment/modify the workload which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 7 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 7 recites “wherein the first set of operating systems and the second set of operating systems are hosted at a computing device configured to provide access to the first set of operating systems and the second set of operating systems”. The claim language provides only further providing access which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 8 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 8 recites “wherein the database is a management database configured to store information about hardware and software assets on a computing device”. The claim language provides only further store information which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claims 9-16: are essentially the same as claims 1-8 except that they set forth the claimed invention as a method rather than a ystem respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1-8. 
Regarding claims 17-20: are essentially the same as claims 1-8 except that they set forth the claimed invention as a non transitory computer readable medium rather than a system respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1-8. 
	 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burford et al. (US PGPUB 2017/0149604, hereinafter Burford), in view of Kinney et al. (US Patent 10,534,655, hereinafter Kinney).
As per as claim 1, Burford discloses:
 system comprising: 
at least one data processor (Burford, e.g., [0004-0005] and [0058], [0067], “…processor…”); and 
at least one memory storing instructions which, when executed by the at least one data processor (Burford, e.g., [0005] and [0059-0060], [0067], “…storage memory…”, result in operations comprising: 
 	monitoring a first set of operating systems configured for one or more server virtual machines, a first quantity of the first set of operating systems, a second set of operating systems configured for one or more desktop virtual machines, and a second quantity of the second set of operating systems, the first set of operating systems having a first workload, and the second set of operating systems having a second workload (Burford, e.g., [0014-0019], “…monitoring the computer system for current values for monitored metrics… dynamic behavior of the workloads and stresses placed on the computer system….apply the most appropriate threshold for a given time when comparing and analyzing a currently monitored value for a given metric… redefined over time by factoring in workload variations and/or system performance over time… first, the second, and a third contributing attribute…” and [0067] for virtual machines, and further see [0073, [0075, “…usage can be monitored, controlled, and reported providing transparency for both the provider and consumer of the utilized service…from various client devices through a thin clien t interface…” ) (the examiner asserts that monitoring and compare/analyzing the workload that configure for one or more virtual machines from various client devices which is equivalent to monitoring first set and second of operating system).  
 	determining a total workload for the first set of operating systems and the second set of operating systems based on the first workload, the first quantity, the second workload, and the second quantity (Burford, e.g., [0014], “…determining calculated threshold values for the monitored metrics based on a statistical analysis between the current values for the monitored metrics and the initial set of threshold parameters, and modifying the alert notification criteria based on one or more of the calculated threshold values and at least one of an initial alert notification criteria rule or a user instruction to modify the alert notification criteria…” and [0020-0026], “…monitor metrics associated with the monitored computer system… a monitoring system (e.g., via monitoring software) may utilize the initial set of threshold parameters 102 to monitor metrics of the computer system…”); and 
 	initiating, based on at least the determined total workload satisfying a threshold, an adjustment of a database, the adjustment to enable the database to accommodate the determined total workload for the first and the second sets of operating systems (Burford, e.g., [0015], “…dynamically adjusting the thresholds that may form the basis for computer system alerts. The threshold value of an alert may be dynamically adjusted to conform to the dynamic behavior of the workloads and stresses placed on the computer system….”) and further see [0020-0024], “…monitor metrics associated with the monitored computer system. A schedule, when applied by a monitoring software, may provide visibility of current values of dynamic attributes that change over time. The schedule, e.g., date, time, duration, frequency, etc., for monitoring a computer system may be predetermined… workload information that may influence how the monitoring software observes a computer system, and may contribute 
	To make records clearer regarding to the features/language of “multiple workload for multiple set of operating system and quantity” (although as stated above Burford functional disclose the features of first set of operating system and second set of operating system).
However Kinney, in an analogous art, discloses “multiple workload for multiple set of operating system and quantity” (Kinney, e.g., [col., 1-2, lines 29-46],  “various systems for job scheduling based on job execution history…allocation score for jobs in a workload may be used to allocate usage of computing resources…particular types of jobs in the workload…job scheduling system include a client interface that permits interactions with the clients 110A-110N…client can submit workload…allocate usage of comp0ting resources 190A-190N in a a compute environment for a portion of a workload…” and further see figs. 2 and 5, associating with texts description, [col. 13, lines 6-30], “…A job definition may also include or be provided with other suitable metadata, including timing information (e.g., a time to begin processing the workload, an anticipated time to run the workload, and/or a deadline), budgetary information, anticipated resource usage, and so on. The user may access the job scheduling system Kinney and Burford to managing large scale computing resources for many clients with diverse needs to archiving in delay the workload/job of the clients (Kinney, e.g., [col 1, lines 6-49]).
As per as claim 2,  the combination of Kinney and Burford disclose:
The system of claim 1, wherein the one or more server virtual machines are accessed by the one or more desktop virtual machines (Burford, e.g., [0067], “virtual machines…”), [0087], “…virtual servers…”), and . 
As per as claim 3, the combination of Kinney and Burford disclose:
 The system of claim 1, wherein the determining the total workload further comprises: determining a first result of multiplying the first workload by the first quantity (Burford, e.g., [0014-0015], “…determining calculated threshold values for the monitored metrics based on a statistical analysis between the current values for the monitored metrics and the initial set of threshold parameters, and modifying the alert notification criteria based on one or more of the calculated threshold values and at least one of an initial alert notification criteria rule or a user instruction to modify the alert notification criteria…dynamic behavior of the workloads and stresses placed on the computer system…” and further see [0073] for resource usage…reports); and determining a second result of multiplying the second workload by the first quantity (Burford, e.g., [0014-0015], and [0073]).. 
As per as claim 4, the combination of Kinney and Burford disclose:
The system of claim 3, wherein the determining the total workload further comprises: adding the first result and the second result to determine the total workload, the total workload indicative of an anticipated workload of the first set of operating systems and the second set of operating systems (Burford, e.g., [0020-0025], “…types of workloads (e.g., users requiring high-order processing resources, users requiring low-order processing resources, users requiring access to a particular database or specific network resource), and other criteria that may characterize the workload anticipated on a given system during a given time period…”). 
As per as claim 5, the combination of Kinney and Burford disclose:
The system of claim 1, wherein the first workload indicates at least one of a first memory amount, at the database, configured for the first set of operating systems and a first storage amount, at the database, configured for the first set of operating systems, and wherein the second workload indicates at least a second memory amount, at the database, configured for the second set of operating systems and a second storage amount, at the database, configured for the second set of operating systems (Burford, e.g., [0024-0029], “…monitoring system (e.g., via monitoring software) may utilize the initial set of threshold parameters 102 to monitor metrics of the computer system. The monitoring system may determine calculated threshold values for the monitored metrics based on a statistical analysis 
As per as claim 6, the combination of Kinney and Burford disclose:
 The system of claim 1, wherein the adjustment includes at least one of an amount of memory to be edited at the database, an amount of storage to be edited at the database, and data to be edited at the database (Burford, e.g., [0015], “…dynamically adjusting the thresholds that may form the basis for computer system alerts. The threshold value of an alert may be dynamically adjusted to conform to the dynamic behavior of the workloads and stresses placed on the computer system….” and [0024-0028], updating the storage). 
As per as claim 7, the combination of Kinney and Burford disclose:
The system of claim 1, wherein the first set of operating systems and the second set of operating systems are hosted at a computing device configured to provide access to the first set of operating systems and the second set of operating systems (Burford, e.g., [0021-0026], “…Workload criteria may include a number of users on the computer system (e.g., during particular time periods), types of workloads (e.g., users requiring high-order processing resources, users requiring low-order processing resources, users requiring access to a particular database or specific network resource), and other criteria that may characterize the workload anticipated on 
As per as claim 8, the combination of Kinney and Burford disclose:
The system of claim 1, wherein the database is a management database configured to store information about hardware and software assets on a computing device (Burford, e.g., [0024-0029], “…Workload criteria may include a number of users on the computer system (e.g., during particular time periods), types of workloads (e.g., users requiring high-order processing resources, users requiring low-order processing resources, users requiring access to a particular database or specific network resource), and other criteria that may characterize the workload anticipated on a given system during a given time period…”). 

Claims 9-16 are  essentially the same as claims 1-8 except that they set forth the claimed invention as a method rather a system, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-8.

Claims 17-20 are essentially the same as claims 1-8 except that they set forth the claimed invention as  non-transitory computer readable medium rather a system,  

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to monitoring workload of the multiple of operating system and determine the workload base on the threshold in order to adjust the storage space base on the workload. 

a.	Kim et al. (US PGPUB 2017/0168872, hereafter Kim); “TASK SCHEDULING METHOD AND APPARATUS” discloses assigning a task to processing units functionally connected to an electronic device; and migrating, at least partially on the basis of a performance control condition related to the task.
Kim also teaches workload and determine the workload that meet the threshold [0040-0044].
Kim further teaches monitor the operating system [0046], and assigns the task related to the jobs [0080-0082]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163